Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

With respect the claims 1-18, 21-46 and 50-54, the claims 1-18, 21-46 and 50-54 recite a series for partitioning, processing and protecting data.  Thus the claims are directed to a statutory category, because a series of partitioning, processing and protecting data (a series of acts).  Further, the claim is directed to a judicial exception.  The claims recite splitting a data object, transforming the portion into segments and distributing the segment.  The claims fall in one of abstract ideas, “Mental Process”.  One of The Abstract Ideas categories is “Mental Process " such as concepts performed in the human mind.   An idea standing alone such an unistantiated concept, plan, or scheme, as well as a mental process (thinking) that “can be performed in human mind, or by a human using pen and paper.  Like the invention in Alice Corp, the instant claim is merely limiting the abstract idea to a computer environment by simply performing the idea via a computer to do partitioning, processing and protecting data.  This is abstract idea.  Further, at step 2B, the claims do not have any additional limitations recited that amount to significantly more than the abstract idea.  The claims require no additional limitations.  These generic computer components (processor, memory, etc.) are claimed to perform their basic functions partitioning, processing and protecting data. This recitation of the computer limitations amounts to mere instructions to implement the abstract idea on a computer.   Taking the additional elements individually and in combination, the computer components at each step of partitioning, processing and protecting data.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claim does not amount to significantly more than the abstract idea itself.  Accordingly, the claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-17 and 21-24 are rejected under 35 U.S.C 103(a) as being unpatentable over Agarwal et al. (U.S. Pub. 2012/0079364 A1) in view of Keyser (U.S. Pat. 9,426,219 B1)
	With respect to claim 1, Agarwal et al. discloses a method of managing data objects (i.e., “The XML document includes sections required to remain continuous. The document is scanned for continuous sections without parsing, and boundaries of the initial partitions are adjusted to reside outside the continuous sections to determine resulting partitions for the document. The resulting partitions may be processed in parallel to provide the document information for storage.” (abstract)), comprising: 
splitting a data object into multiple portions at boundaries within the data object, the boundaries providing separators between processable units of the data object in accordance with a type of the data object (i.e., “ A method of finding locations for partitioning boundaries within an XML document and parallel processing of such partitioned boundaries includes a pre-processing phase in which the XML schema and ETL information are analyzed to determine partition nodes that are to be partitioned in the document to populate a database… partition boundaries, including header context, footer context and the start and end points of each partition, are identified. Upon identification of appropriate partition boundaries, parallel processing of the partitioned sections at the boundaries is performed.” (0016)); 
transforming the portions into segments that provide individually processable units of a same type as the type of the data object (i.e., “The final partition points are communicated to the processors or XML processing units such that the partitioned parts can be processed in parallel. In particular, the parallel processing technique can be configured such that each processor parses the complete structural configuration of the XML document, including header and footer contexts (which may be merged as described above) and a smaller portion of the body section that is defined between partition points established by the process’ (0034)); and 
distributing the segments among multiple computing nodes of a storage cluster for storage therein (i.e., “Information that has been acquired from reading and parsing the XML document during the parallel processing step is transferred to the database 304 for storage in accordance with the ETL process” (0044)).  But Agarwal et al. does not explicitly disclose distributing the segments among multiple computing nodes of a storage cluster.  However, Keyser discloses distributing the segments among multiple computing nodes of a storage cluster for storage therein (i.e., “Data may be partitioned and uploaded in multiple parts in parallel to a data warehouse cluster in a data warehouse system. Data to be uploaded may be identified, and the partitions for the data may be determined at the storage client” (abstract) and “In order to upload data to compute nodes 154 in data warehouse cluster 150 in parallel, data warehouse client 100 may implement dynamic, multi-part upload module 120” (col. 3, lines 43-47)). 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to upload or distribute the segment among multiple computing nodes of the storage cluster for storage in order to improve the efficiency of data storage and data management for the stated purpose has been well known in the art as evidenced by teaching of Keyser et al (col. 1, lines 15-20).  Further, both references teach the same field such as partition, processing the data in parallel, therefore, the combination will be successful. 
With respect to claim 2, Agarwal et al. discloses wherein transforming the portions into segments includes adding or modifying metadata of a set of the portions (i.e., “The parser for each processor reads a valid XML document but with a smaller number of data records in the body portion. Thus, the processors provide the appropriate context information (e.g., namespace, header and/or footer data, etc.) that is required for a particular ETL jo” (0034) and claim 7).  
With respect to claim 3, Agarwal et al. discloses the method of claim 2, wherein adding or modifying the metadata includes identifying header metadata of the data object (i.e., “partition boundaries, including header context, footer context and the start and end points of each partition, are identified. Upon identification of appropriate partition boundaries, parallel processing of the partitioned sections at the boundaries is performed” (0016)) and adding the header metadata or a modified version thereof to each of the set of portions ((i.e., “The final partition points are communicated to the processors or XML processing units such that the partitioned parts can be processed in parallel. The parallel processing technique can be configured such that each processor parses the complete structural configuration of the XML document, including header and footer contexts (which may be merged as described above) and a smaller portion of the body section that is defined between partition points established by the process’ (0034)).  
With respect to claim 5, Agarwal et al. discloses the method of claim 2, wherein adding or modifying the metadata includes identifying footer metadata in one of the portions and adding the footer metadata or a modified version thereof to each of the set of portions (i.e., “ETL processing of an XML document having a large body of repeating sections or nodes disposed between a header and a footer of the document”(0015)).  
With respect to claim 8, Keyser et al. discloses wherein the data object is a video file or stream that includes multiple frames (i.e., “A network-based services platform, as described in further detail below with regard to FIG. 2, may provide multiple services, such as analysis, data storage, streaming, simulation, and/or various other processing of data for clients of the network-based services”(col. 2, lines 55-62)), and wherein splitting the data object includes (i) identifying an i-frame in the video file or stream (i.e., “Data may be partitioned and uploaded in multiple parts in parallel to a data warehouse cluster in a data warehouse system”(abstract)) (ii) defining an end of a current segment as a frame located one frame prior to the identified i-frame (i.e., “in some embodiments, data partition analyzer 520 may evaluate portions of the data at or near potential partition boundaries (e.g., such as at or near partition boundaries for diving the data into equal or near-equal parts) to locate partition boundaries that allow data objects within the data partition to remain intact”(col. 14, lines 12-18) ), and (iii) defining a start of a next segment as the identified i-frame (i.e., “in some embodiments, data partition analyzer 520 may evaluate portions of the data at or near potential partition boundaries (e.g., such as at or near partition boundaries for diving the data into equal or near-equal parts) to locate partition boundaries that allow data objects within the data partition to remain intact”(col. 14, lines 12-18) ).  
With respect to claim 9, Agarwal et al. discloses further comprising, prior to splitting the data object, reading a set of regions of the data object and identifying the type of the data object based on the set of regions (i.e., “ a computer program product and a system for identifying partition locations within an extended markup language (XML) document without parsing to process portions of the document in parallel.”(0009)), wherein splitting the data object includes searching the data object for a separator used to separate processable units of data objects of the identified type (i.e., “The document is scanned for continuous sections without parsing, and boundaries of the initial partitions are adjusted to reside outside the continuous sections to determine resulting partitions for the document. ” (abstract)).  
With respect to claim 10, Keyser et al. discloses wherein further comprising performing a distributed processing task by the storage cluster, the distributed processing task independently executing by multiple respective computing nodes of the storage cluster on respective segments or sets of segments stored therein (i.e., “Data may be partitioned and uploaded in multiple parts in parallel to a data warehouse cluster in a data warehouse system” (abstract)).  
With respect to claim 11, Keyser et al. discloses the method of claim 10, further comprising storing object metadata that associates segments of the data object with locations in the storage cluster where the respective segments are stored (i.e., “ the data file may be evaluated to determine partition locations which may preserve data objects within each partition of the data file. ” (col. 3, lines 60-65) and “a data distribution scheme may be used to determine locations of data currently stored and data to be stored or uploaded among the slices of the compute nodes in a data warehouse cluster”(col. 9, lines 60-65)).  
With respect to claim 12, Keyser et al. discloses the method of claim 11, wherein storing the object metadata includes storing an association between byte ranges of the data object and segments of the data object (i.e., “other types of data files may include pre-determined ranges, data blocks, pages, or bytes that may be marked as the beginning and/or end of data objects which may then in turn be used to determine partitions boundaries so that the data object integrity is maintained”(col. 20, lines 60-65)).  
With respect to claim 13, Keyser et al. discloses the method of claim 12, wherein performing the distributed processing task includes identifying, based on accessing the object metadata, a subset of the segments that contain data required by the processing task, and directing the processing task to computing nodes that store the subset of segments but not to computing nodes that do not store segments that are part of the subset of segments (i.e., “The partitioned data may then be sent in parallel to a data warehouse staging area in another network-based service that is implemented as part of a same network-based service implementing the data warehouse system. A request may then be sent to the data warehouse cluster to perform a multi-part upload from the staging area to the data warehouse cluster”(abstract)).  
With respect to claim 14, Keyser et al. discloses the method of claim 11, further comprising receiving, by a gateway, output of the processing task from a plurality of the computing nodes, and combining the output to produce output data (fig. 4 shows a plurality of computer nodes 440, 450).  
With respect to claim 15, Keyser et al. discloses the method of claim 14, wherein the output received from the plurality of computing nodes is received in an order, and wherein combining the output includes providing the output in the order received (fig. 6A  and “Data warehouse cluster 640 may implement leader node 644, providing a single point of access to data warehouse cluster 640, as well as compute nodes 642, among which data stored for storage client 600 may be distributed according to a data distribution scheme”(col. 15, lines 18-15)).  
With respect to claim 16, Keyser et al. discloses the method of claim 15, wherein the output received by the gateway from the plurality of computing nodes arrives in multiple RDMA (remote direct memory access) transmissions (step 750, fig. 7).  
With respect to claim 17, Keyser et al. discloses wherein the data object includes data records, and wherein the processing task defines an aggregate query that returns less than 1 kB of output data as results of the aggregate query (i.e., “platform 200 may be configured to collect, monitor and/or aggregate a variety of warehouse/storage service system operational metrics, such as metrics reflecting the rates and types of requests received from clients 250, bandwidth utilized by such requests, system processing latency for such requests, system component utilization (e.g., network bandwidth and/or storage utilization within the storage service system), rates and types of errors resulting from requests, characteristics of stored and requested data pages or records thereof (e.g., size, data type, etc.), or any other suitable metrics. In some embodiments such metrics may be used by system administrators to tune and maintain system components, while in other embodiments such metrics (or relevant portions of such metrics) may be exposed to clients 250 to enable such clients to monitor their usage of data warehouse service 210, data storage service 220 and/or another virtual computing service 230 (or the underlying systems that implement those services”(col. 6, lines 59-67 and col. 7, lines 1-10)) but Keyser et al. does not explicitly disclose an aggregate query that returns less than 1 kB of output data as results of the aggregate query.  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have exactly size of the file, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

With respect to claim 21, Agarwal et al. discloses wherein transforming the portions into segments includes copying a region of data from a first portion adjacent to a boundary between a first portion and a second portion to the second portion (i.e., “The final partition points are communicated to the processors or XML processing units such that the partitioned parts can be processed in parallel. In particular, the parallel processing technique can be configured such that each processor parses the complete structural configuration of the XML document, including header and footer contexts (which may be merged as described above) and a smaller portion of the body section that is defined between partition points established by the process’ (0034) and fig. 3 shows XML processing units such partitions can be processed in parallel and copy to the database 304).  
With respect to claim 22, Agarwal et al. discloses wherein transforming the portions into segments includes copying an initial region a first portion to respective initial regions of each of a set of other portions (i.e., “ A method of finding locations for partitioning boundaries within an XML document and parallel processing of such partitioned boundaries includes a pre-processing phase in which the XML schema and ETL information are analyzed to determine partition nodes that are to be partitioned in the document to populate a database… partition boundaries, including header context, footer context and the start and end points of each partition, are identified. Upon identification of appropriate partition boundaries, parallel processing of the partitioned sections at the boundaries is performed.” (0016) and “The document is scanned for continuous sections without parsing, and boundaries of the initial partitions are adjusted to reside outside the continuous sections to determine resulting partitions for the document. The resulting partitions may be processed in parallel to provide the document information for storage.” (abstract)); 
.  
With respect to claim 23, Agarwal et al. discloses the method of claim 22, further comprising: receiving a processing request that specifies processing of the data object without use of a header; and in response to the processing request, processing the initial region of the first portion but ignoring the initial region of each of the set of other portions (i.e., “a computer program product and a system for identifying partition locations within an extended markup language (XML) document without parsing to process portions of the document in parallel. The XML document includes sections required to remain continuous. The document is scanned for continuous sections without parsing, and boundaries of the initial partitions are adjusted to reside outside the continuous sections to determine resulting partitions for the document.”(0009)).  
With respect to claim 24, Agarwal et al. discloses wherein, when splitting the data object into multiple portions, the method further comprises identifying a feature in a portion of the data object that enables faster processing and updating metadata associated with the portion to indicate that the portion includes the identified feature (i.e., “ It may be desirable in certain XML documents and based upon the requirements of a particular ETL job to merge the footer context with the header context during parallel processing. This facilitates faster processing of the XML document by obtaining information present in the footer prior to reaching the end of the document” (0026) and “the scanning process is not parsing the document to establish partition points, so the process time to populate a database with the data from the XML document can be orders of magnitude faster than a typical parsing process that would otherwise be used to establish partition points for the document”(0033)).  
Claim 4 is rejected under 35 U.S.C 103(a) as being unpatentable over Agarwal et al. (U.S. Pub. 2012/0079364 A1), Keyser (U.S. Pat. 9,426,219 B1) and further in view of Deremigio et al.   (U.S. Pub. 2012/0089562 A1)
With respect to claim 4, Agarwal et al. and Keyser disclose all limitation recited in claim 2 except for wherein the data object is a CSV (comma-separated values) file having a header that identifies column names, and wherein adding or modifying the metadata includes identifying the header of the CSV file and adding the header to each of the set of portions.  However, Derenigio discloses wherein the data object is a CSV (comma-separated values) file having a header that identifies column names (i.e., “ the data 302, 320 format can be a key based record, spreadsheets key based forms, database structure records, Comma Separated Value (CSV) and Tab Separated Value (TSV) having a zero row header file containing the description header for that data field. The invention also supports CSV or TSV files having no zero row header record in the record but only the data fields themselves” (0087)), and wherein adding or modifying the metadata includes identifying the header of the CSV file and adding the header to each of the set of portions (i.e., “If the user wants the option to modify a column heading of an existing table 612 they are required to move data to a spreadsheet file 608, then convert to CSV 610 and the converted CSV file is loaded into a new database table 603”(0186)).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use CSV file in order to have different file for the stated purpose has been well known in the art as evidenced by teaching of Deremigio et al (0087).  Further, both references teach the same field such as partition, therefore, the combination will be successful. 
Claims 6-7 are rejected under 35 U.S.C 103(a) as being unpatentable over Agarwal et al. (U.S. Pub. 2012/0079364 A1), Keyser (U.S. Pat. 9,426,219 B1) and further in view of Haribarasubrahmanian et al.   (U.S. Pub. 2020/0125751 A1)
With respect to claim 6, Agarwal and Keyser et al. disclose all limitations recited in claim 2 except for wherein the data object is a Parquet file that includes multiple row groups and a footer, wherein splitting the data object includes providing a respective set of row groups in each of the set of portions, and wherein adding or modifying the metadata includes adding the footer or a modified version thereof to each of the set of portions.  However, Hariharasubrahmanian et al. discloses wherein the data object is a Parquet file that includes multiple row groups and a footer (i.e., “ Instead the new capabilities added in Column store are complementary to Parquet, and work without restriction, in tandem with the original capabilities of Parquet. In an embodiment, new technologies such as Anisotropic Compression (Nymbl) may be combined with Parquet (for files) or other Big Data file format such as optimized row columnar (ORC) or a round-robin database (RRD) format such as RRDtool or Whisper (for time series) for Orbitz's Graphite too”(0023)), wherein splitting the data object includes providing a respective set of row groups in each of the set of portions, and wherein adding or modifying the metadata includes adding the footer or a modified version thereof to each of the set of portions (i.e., ‘file 130 may be a Parquet file that has different internal partitions for different columns and/or metadata. Included in the steps of FIG. 3, as discussed later herein, are particular operations for applying step 206 to a Parquet file” (0059) and “Parquet requires that the primary metadata (i.e. for independent columns) be placed in a standard footer at the end of file 130.”(0072)). It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use Parquets  file in order to have different file for the stated purpose has been well known in the art as evidenced by teaching of  Hariharasubrahmanian et al (0072).  Further, both references teach the same field such as partition, therefore, the combination will be successful. 
With respect to claim 7, Hariharasubrahmanian et al. discloses the method of claim 6, wherein adding or modifying the metadata further includes adding a header to each of the set of segments, the header including a code that designates the Parquet file (i.e., “ Parquet has made the choice to write the metadata, which is traditionally written in a file header, instead into a file footer. Details of the Parquet file format are presented in related paper “APACHE PARQUET”.”(0149)), and wherein adding the footer or modified version thereof to each of the set of portions includes (i) adding footer metadata that describes the set of row groups in the respective portion but not row groups in other portions (i.e., “ Rows in Parquet are grouped into Row Groups, such that all the data for each Row Group, for each Column Chunk within that Row Group, roughly fits into an expected Page Size… the Row Group is closed when the Page sizes reaches the specified target threshold which matches the expected block size of the underlying HDFS file system”(0158-59)), (ii) adding a length of the footer metadata (i.e., “The second to last word from the end of the Parquet file, just before the four byte magic-number signature (“PAR”), specifies a length of the file metadata”(0150)), and (iii) adding the code that designates the Parquet file (i.e., “ Streaming may be further facilitated because compression formats herein are designed for single pass encoding. For example. Snappy has no consolidated metadata, such as an encoding dictionary”(0038)).  
Claims 18, 44, and 50-53 are rejected under 35 U.S.C 103(a) as being unpatentable over Agarwal et al. (U.S. Pub. 2012/0079364 A1), Keyser (U.S. Pat. 9,426,219 B1) and further in view of Madhavarapu et al.   (U.S. Pat. 9,507,843 B1)
With respect to claim 18, Agarwal and Keyser et al. disclose all limitations recited in claim 2 except for further comprising protecting K of the segments distributed among the computing nodes using M elements of repair data generated from the K segments, each of the M elements having multiple ranges that store repair data computed from respective groupings of segments selected from the K segments.  Madhavarapu et al. discloses further comprising protecting K of the segments distributed among the computing nodes using M elements of repair data generated from the K segments, each of the M elements having multiple ranges that store repair data computed from respective groupings of segments selected from the K segments (i.e., “the storage nodes of a quorum set may implement a protection group for the data, and a membership change in the protection group (e.g., adding or removing a storage node) may be indicated in updates to storage metadata sent to the read-only node” (col. 3, lines 60-65) and Examiner asserts that protection group is the protection of the segments of claimed invention and “Each extent may be made durable by membership in a single protection group. An extent may provide an LSN-type read/write interface for a contiguous byte sub-range having a fixed size that is defined at creation. Read/write operations to an extent may be mapped into one or more appropriate segment read/write operations by the containing protection group” (col. 34, lines 45-55) or “a volume may consist of multiple extents, each represented by a protection group consisting of one or more segments. In some embodiments, log records directed to different extents may have interleaved LSNs. For changes to the volume to be durable up to a particular LSN it may be necessary for all log records up to that LSN to be durable, regardless of the extent to which they belong” (col. 34, lines 55-65)).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have Madhavarapu’s features in order to get consistency and security group of data for the stated purpose has been well known in the art as evidenced by teaching of  Madhavarapu et al (col. 7, lines 5-12).  Further, both references teach the same field such as partition, distribution data, therefore, the combination will be successful. 
With respect to claim 44, Agarwal and Keyser disclose all limitation recited in claim1 and further, Madhavarapu et al. discloses protect k of the segement using M element of repair data generated from the K segement, each of the M element having multiple ranges that store repair data computed from respective groupings of segments selected from the K segments (i.e., “the storage nodes of a quorum set may implement a protection group for the data, and a membership change in the protection group (e.g., adding or removing a storage node) may be indicated in updates to storage metadata sent to the read-only node” (col. 3, lines 60-65) and Examiner asserts that protection group is the protection of the segments of claimed invention and “Each extent may be made durable by membership in a single protection group. An extent may provide an LSN-type read/write interface for a contiguous byte sub-range having a fixed size that is defined at creation. Read/write operations to an extent may be mapped into one or more appropriate segment read/write operations by the containing protection group” (col. 34, lines 45-55) or “a volume may consist of multiple extents, each represented by a protection group consisting of one or more segments. In some embodiments, log records directed to different extents may have interleaved LSNs. For changes to the volume to be durable up to a particular LSN it may be necessary for all log records up to that LSN to be durable, regardless of the extent to which they belong” (col. 34, lines 55-65)).  (same motivation as claim 18 above).
With respect to claim 50, Madhavarapu et al. discloses the method of claim 44, wherein the K segments form a first repair group that includes data of the data object, and wherein the multiple segments formed when splitting the data object include a set of additional repair groups each including no greater than K segments (i.e., “the storage nodes of a quorum set may implement a protection group for the data, and a membership change in the protection group (e.g., adding or removing a storage node) may be indicated in updates to storage metadata sent to the read-only node” (col. 3, lines 60-65) and Examiner asserts that protection group is the protection of the segments of claimed invention and “Each extent may be made durable by membership in a single protection group. An extent may provide an LSN-type read/write interface for a contiguous byte sub-range having a fixed size that is defined at creation. Read/write operations to an extent may be mapped into one or more appropriate segment read/write operations by the containing protection group” (col. 34, lines 45-55) or “a volume may consist of multiple extents, each represented by a protection group consisting of one or more segments. In some embodiments, log records directed to different extents may have interleaved LSNs. For changes to the volume to be durable up to a particular LSN it may be necessary for all log records up to that LSN to be durable, regardless of the extent to which they belong” (col. 34, lines 55-65)).  
With respect to claim 51, Madhavarapu et al. discloses the method of claim 50, wherein distributing the segments across multiple computing nodes of the storage cluster includes distributing multiple segments of different respective repair groups to a single computing node of the storage cluster (i.e., “, the change may indicate which storage nodes may be storing data according to the different particular view of the database, such as a change in membership of a protection group for the data at the distributed storage system… the storage metadata at the read-only node may be updated according to the received update such that a subsequent read request for the different particular view of the database is sent to the distributed storage system according to the updated access scheme.”(abstract)).  
With respect to claim 52, Madhavarapu et al. discloses the method of claim 50, wherein distributing the segments across multiple computing nodes of the storage cluster includes distributing no two segments of a single repair group to a single computing node of the storage cluster (i.e., “storage metadata may indicate that multiple different protection groups are used to store the data objects for distributed database system 120. In at least some embodiments, read-write node 122 may request a current version of storage metadata from distributed storage system 130, such as from a control plane or management module for distributed storage system 130.” (col. 6, lines 10-16) and “wherein different ones of a plurality of storage nodes implementing the distributed storage system together comprise a protection group for at least a portion of the data stored for the database, wherein the update indicating the change to the distributed storage system is change in membership of the protection group’ (claim 19)).  
With respect to claim 53, Madhavarapu et al. discloses further comprising establishing a target minimum size of the segments based upon (i) a size of the data object, (ii) a desired maximum segment size that can be efficiently processed by the computing nodes, (iii) the number K of segments, and (iv) a number R of repair groups “Each extent may be made durable by membership in a single protection group. An extent may provide an LSN-type read/write interface for a contiguous byte sub-range having a fixed size that is defined at creation. Read/write operations to an extent may be mapped into one or more appropriate segment read/write operations by the containing protection group” (col. 34, lines 45-55) or “a volume may consist of multiple extents, each represented by a protection group consisting of one or more segments. In some embodiments, log records directed to different extents may have interleaved LSNs. For changes to the volume to be durable up to a particular LSN it may be necessary for all log records up to that LSN to be durable, regardless of the extent to which they belong” (col. 34, lines 55-65)).  
With respect to claims 25-46 and 54-55, the claims 25-46 and 54-55 are rejected as claims 1-18 and 21-25 since the claims 25-46 and 54-55 are similar with set of claims 1-18 and 21-25 but different form. 
Allowable Subject Matter
Claims 19-20 and 48-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed further comprising generating the M elements of repair data, said generating including logically aligning the K segments and, for each ith shortest segment of a set of the K segments: identifying an unprocessed range of the ith shortest segment from which no range of repair data has yet been computed; identify K-i other segments not previously identified as shortest segments; identifying corresponding ranges of the K-i other segments that align with the unprocessed range of the ith shortest segment; and computing an ith range of each of the M elements based on the unprocessed range of the ith shortest segment and the corresponding ranges of the K-i other segments; wherein said generating further includes: identifying an unprocessed range of a last segment, from which no range of repair data has yet been computed; and providing a last range of each of the M elements as a respective replica of the unprocessed range of the last segment.  
Claim 47 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed further comprising generating the M elements of repair data, said generating including: logically aligning the K segments; identifying a shortest segment and K-1 other segments of the K segments; identifying corresponding ranges that align with the shortest segment in the K-1 other segments; and computing a first range of each of the M elements based on the shortest segment and the corresponding ranges of the K-1 other segments. 
Citation of Pertinent References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent to Bernat et al. discloses Dynamic use of segment or zone power loss protection in a flash device, U.S. Patent No. 11,416,144
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        September 10, 2022